Case 19-14516-JDW        Doc 15    Filed 12/23/19 Entered 12/23/19 15:35:39             Desc Main
                                   Document     Page 1 of 2


_________________________________________________________________________________

                                                    SO ORDERED,



                                                    Judge Jason D. Woodard
                                                    United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________




                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                CHAPTER 13 CASE NO.:

TIMOTHY WOOD and
KIMBERLY WOOD                                                         19-14516-JDW

            AGREED ORDER RESCHEDULING § 341 MEETING OF CREDITORS,
             EXTENDING DEADLINE FOR OBJECTING TO CONFIRMATION
                    AND RESETTING CONFIRMATION HEARING

       On consideration before the Court is the Ore Tenus Motion of the Debtors and Locke D.

Barkley, the Chapter 13 Trustee in the above-styled case, to reschedule the § 341 Meeting of

Creditors, extend the deadline for filing objections to confirmation of the Debtors’ Chapter 13 Plan

(the “Plan”), and reset the confirmation hearing. The Court finds based on the agreement of the

parties, that the Ore Tenus Motion should be granted. Therefore,

IT IS ORDERED THAT:

       1.      The § 341 Meeting of Creditors is reset to January 29, 2020, at 1:00 p.m., at The

Landers Center, 4560 Venture Drive, Room 11, Southaven, Mississippi 38671.

       2.      The Objection to Confirmation Deadline is extended until February 12, 2020.
Case 19-14516-JDW         Doc 15    Filed 12/23/19 Entered 12/23/19 15:35:39               Desc Main
                                    Document     Page 2 of 2


       3.      The Confirmation Hearing is reset for February 25, 2020, at 1:30p.m., at the U.S.

Federal Building, 911 Jackson Avenue, Oxford, Mississippi 38655. If no objection is timely filed,

the Plan may be confirmed without a hearing.

       4.      Failure by the Debtors to appear at the reset 341 Meeting of Creditors shall result

in the dismissal of this case without further notice or hearing.

       5.      The Debtors shall serve a copy of this Order to all creditors and/or all interested

parties as listed on the most recent CM/ECF creditor mailing matrix in a manner to comply with

the notice provisions of Fed. R. Bankr. P. 2002(a)(9) and (b). Within two (2) days after service,

the Debtors shall file a certificate of service with the court that includes a copy of this Order and a

record of the parties served. Failure to serve this Order and/or timely file a certificate of service

may result in the case being dismissed without further notice or hearing.

                                       ##END OF ORDER##

 Submitted By:

/s/ Melanie T. Vardaman
ATTORNEYS FOR TRUSTEE
W. Jeffrey Collier (MSB 10645)
Melanie T. Vardaman (MSB 100392)
6360 I-55 North, Suite 140
Jackson, Miss. 39211
(601) 355-6661
ssmith@barkley13.com

Agreed By:


/s/ Robert H. Lomenick
ROBERT H. LOMENICK
Counsel for the Debtor
